Name: Commission Regulation (EEC) No 35/91 of 7 January 1991 on the issuing and suspension of issuing of import licences for cetain processed products obtained from sour cherries originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 1 . 91No L 5/16 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 35/91 of 7 January 1991 on the issuing and suspension of issuing of import licences for cetain processed products obtained from sour cherries originating in Yugoslavia import licences for the prodcuts in question should be suspended in the framework of the regime in question for the new importers, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1201 /88 of 28 April 1988 establishing import mechanisms for certain processed products obtained from sour cherries and originating in Yugoslavia ('), as amended by Regula ­ tion (EEC) No 2781 /90 (2), and in particular Articles 4 and 5 thereof, Whereas Article la ( 1 ) of Commission Regulation (EEC) No 4061 /88 of 21 December 1988 laying down further detailed rules of application as regards import licences for certain processed products obtained from sour cherries originating in Yugoslavia (3), as last amended by Regula ­ tion (EEC) No 3717/90 (4), has allocated 2 950 tonnes of the available quantity of 19 900 tonnes to new importers ; whereas Article 2 ( 1 ) of this Regulation states that if the quantities for which licences have been applied for exceed those available, the Commission shall set a percentage reduction in the quantities applied for ; Whereas the quantities applied for by new importers on 2 and 3 January 1991 exceed those available ; whereas a percentage reduction should be set for each application according to the quantities still available ; Whereas quantities for which import licences have been issued have reached the volume of 2 950 tonnes : whereas HAS ADOPTED THIS REGULATION : Article 1 Applications for import licences made under Article la ( 1 ) (b) of Regulation (EEC) No 4061 /88 on 2 and 3 January 1991 and transmitted to the Commission on 4 January 1991 for processed prodcuts obtained from sour cherries falling within CN codes ex 0811 90 10, ex 0811 90 30 , ex 0811 90 90, ex 0812 10 00, 2008 60 51 , 2008 60 61 , 2008 60 71 and 2008 60 91 originating in Yugoslavia shall be accepted for 26 % of the quantity applied for. Article 2 The issuing of import licences for the products referred to in Article 1 , applied for under Article la ( 1 ) (b) of Regula ­ tion (EEC) No 4061 /88 from 4 January 1991 is suspended. Article 3 This Regulation shall enter into force on 8 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 115, 3 . 5. 1988, p. 9 . 0 OJ No L 265, 28 . 9 . 1990, p. 3 . (3) OJ No L 356, 24. 12. 1988, p . 45 . (4 OJ No L 358, 21 . 12. 1990, p . 49 .